Hurt, J.
Harper, the appellant, was convicted for the theft of one beef steer, upon the evidence of one Bates alone; he, Bates, being evidently an accomplice if not the only thief in the transaction. There is not in the whole range of the evidence the most distant suspicion raised against Harper except in the testimony of Bates.
The court below seems to have acted on the assumption that if the accomplice is corroborated upon any fact, whether tending to connect the defendant with the commission of the offense or not, this would be sufficient. For instance, the accomplice Bates testified that he had borrowed a wagon to haul pine to town; that defendant came to him and hired him to take the beef to town and sell it for him; that he carried the beef in the wagon to town and sold it. The owner of the wagon and the person who purchased the beef were introduced, and by them the State proved that the wagon was borrowed by Bates, and that he said he wanted it to haul pine to town; and that the beef was sold in the quantities and to the person as stated by Bates. Thus far Bates was corroborated, and no farther. Each and every one of these facts may be true; but that either of them tends in the least degree to connect the defendant with the theft of the beef steer fails to appear.
If the accomplice testifies to a fact tending to connect the defendant with the commission of the offense, and the existence of this is sworn to by some other witness, or if a fact tending to connect the defendant with the commission of the offense is sworn to by a witness other than the accomplice, whether testified to or not by the accomplice, this would be corroborative. The strength of the corroborative facts is not now under discussion. To return to the subject of corroboration: the facts or circumstances which are the subject of corroboration must •be criminative. They cannot be made so by other facts sworn to by the accomplice; they must be so inherently. *6The accomplice may be corroborated upon any number of facts, but unless the fact or facts thus corroborated be criminative,— tend to connect the defendant with the commission of the offense,— such corroboration is spurious, worthless, and in fact no corroboration.
Tho evidence of the State, as well as that of the defendant, tended very strongly if not conclusively to fasten guilt upon Bates, not as an accomplice merely but as the sole guilty agent and the thief. The State, over objections of the defendant, introduced the record of the trial and acquittal of Bates upon the charge of the theft of the same beef steer. This was clearly wrong. Defendant was no party to that suit or prosecution. This evidence was simply the opinion of the jury. What evidence was before them is not shown, nor indeed would this matter. Under no rule of evidence would this be evidence under the state of case presented by the record.
For the errors above indicated, the judgment is reversed and the cause remanded.

Reversed and remanded.